Citation Nr: 1735712	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-18 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for alopecia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1981 to December 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Huntington, West Virginia, RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claim on appeal.  See 38 C.F.R. § 3.159.  

The Veteran contends that her symptoms have worsened since she was last examined by VA.  Her most recent VA examination for alopecia was in April 2010.  In October 2016 she testified that her symptoms have worsened since then.  While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  A contemporaneous examination is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record all outstanding, updated to the present records of treatment the Veteran has received for alopecia during the evaluation period.   She should be asked to identify the providers and submit authorizations for VA to secure records from any private providers.
2.  The AOJ should then arrange for a dermatological examination of the Veteran to assess the current severity of her alopecia.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should have available for review the criteria for rating alopecia (38 C.F.R. § 4.119, Codes 7830, 7831.  All clinical findings should be reported in detail, specifically including the percent of scalp affected.  

The examiner must explain the rationale for all opinions

2.  The AOJ should then review the record, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

